DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach (US 10,225,983) in view of Winter (US 4,821,806).

Regarding claims 1, 9-11, and 13-16, Kovach teaches a towed agricultural implement and method comprising:
a frame (as shown);
a ground engaging element (18, 20) coupled to the frame;
a main depth control system (82, 22 and associated electronic/hydraulic components) that receives a main depth control signal from a towing vehicle and 
a plurality of stabilizer wheels (12);
a plurality of movable stabilizer links (47) that movably couple the stabilizer wheels to the frame; and
a plurality of stabilizer actuators (42) that are controllable independently of the main depth control system (as described throughout the stabilizer actuator is independently controllable, for example see Abstract, and col. 9, and col. 10) that each receive a stabilizer position control signal from the towing vehicle and move the stabilizer links relative to the frame to change a position of the stabilizer wheels relative to the frame based on the stabilizer position control signal (as described throughout the disclosure, for example at col. 9 - col. 12 describes various configurations wherein the stabilizer wheel is controlled as claimed).

Further, Kovach teaches determining whether the main depth setting is within a range of activation in which the stabilizer setting is to be set, and, if not, maintaining the stabilizer setting unchanged (as described Kovach is viewed to function in this manner such that when the depth setting would cause the stabilizer wheel to move, the stabilizer wheel is moved and when it isn’t, the stabilizer wheel remains unchanged). Kovach also teaches the main depth actuator being a hydraulic actuator (see Figs. 1, 2) and the stabilizer actuators being connected to a hydraulic power source in the towing vehicle (see col. 9, lines 20-28). However, Kovach does not explicitly disclose the main 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kovach with the hydraulic power source means as taught by Winter in order to utilize a conventional vehicle for power. Further, it would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify Kovach to include valves that would isolate the main depth actuators from the stabilizer actuators as Winter has taught wherein it is old and well known in the art to provide isolation valves for isolating desired actuators connected to a hydraulic circuit to thereby allow for independent control of a desired actuator when utilizing the same hydraulic power unit for supplying hydraulic fluid to the towed implement.

Regarding claim 12, Kovach teaches a position sensor (102).

Additionally regarding claim 13, Kovach teaches a stabilizer hydraulic cylinder (42) and a control valve controlled by the position control signal (control valve shown in Figs. 11-13 and as described).

Regarding claims 2, 7, 8, and 17, Kovach teaches a correlation indicator as claimed (for example col. 9, lines 4-19 described how the position of the stabilizer wheel is correlated to other components on the frame through “straightforward geometrical calculation”).

Regarding claim 3, Kovach teaches that the depth control setting can lift the disk gangs out of contact with the ground, so the setting that arrives as the position shown in Figure 3 would have been determined to move the tools out of the ground.

Regarding claims 4-6 and 19, Kovach teaches receiving a change input indicative of a change to the stabilizer setting as claimed (cols. 9 - 13 describe the manner in which the stabilizer wheel setting is controlled).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Winter as applied to claims 16 and 17 above, and further in view of Foster et al. (US 8,700,270)

Neither Kovach nor Winter explicitly details maintaining the current stabilizer setting unchanged if the tools are to be moved out of contact with the ground. Foster teaches that some implements must remain engaged with the ground during operation such that the tools do not become disengaged from the ground, which is usually implemented by specifying a minimum ground engagement depth (col. 1, lines 39-43).

It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the above combination to maintain contact with the ground as Foster has taught wherein it is old and well known in the art that some implements must remain engaged with the ground and that a minimum ground engagement depth is held for such implements.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kovach in view of Winter as applied to claim 1 above, and further in view of Barrick (US 2019/0000005).

Neither Kovach nor Winter explicitly discloses sensing and maintain hydraulic pressure. Barrick teaches receiving an input indicative of a set pressure for the stabilizer actuator to maintain; sensing a current pressure of hydraulic fluid corresponding to the stabilizer actuator; comparing the set pressure to the sensed pressure: identifying the stabilizer setting based on the comparison; and moving the current pressure to the set pressure (see paras. 0015-0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the pressurized means as taught by Barrick in order to maintain proper position and degree of ground pressure. (See background of Barrick.)


Response to Arguments
Applicant's arguments filed 9 have been fully considered but they are not persuasive.

Applicant's arguments against the given motivation for combining Kovach and Winter are unpersuasive because they fail to account for the motivation given as a whole (i.e. the motivation sets forth not only isolation, but isolation when utilizing the same hydraulic power unit).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., "an isolation valve") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant emphatically argues: "Independent claim 11 recites 'an isolation valve disposed on the hydraulic fluid circuit and that is actuatable to fluidically isolate the plurality of stabilizer actuators from the plurality of main depth control actuators.'" (See Remarks of 9/24/2021, labeled p. 10.) However, the above recitation is set forth in a functional limitation, and "an isolation valve" is not definitively claimed as an element of the implement. Further, Applicant's arguments regarding claim 16 are unpersuasive because "an isolation valve" is claimed in a similar manner.
A recitation of the functionality of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the function, then it meets the claim.

Foster is not relied upon for teaching "setting identifier logic." Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Kovach and Winter are cited for teaching the setting of identifier logic as set forth in claim 17, from which claim 18 depends.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                                                                                                                                                                                                                                 

/JFM/1/1/22